 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing findings would ordinarily require the ex-clusion of individuals affected from any unit found appropriate.Ifwe did this here, however, the unit which would remainwould be so much smaller and so substantially different fromthat originally sought by the Union that, on this record, we donot believe that entertainment of the petition would serve anyuseful purpose. r,In view of the foregoing decision, we shall set aside theelection,without ascertaining the results thereof, and shalldismiss the petition.The Regional Director for the EighteenthRegion is hereby directed to destroy all the ballots cast inthe April 26, 1953, election.[The Board set aside the election of April 26, 1953, anddismissed the petition.]6Oklahoma Trailer Convoy, Inc., 99 NLRB 1019TERRI LEE, INC.andMRS. MARCELLA FREEDVI GRADWOHL; TERRI LEE, INC.; TERRI LEE OF CALI-FORNIA; and CONNIE LYNN MANUFACTURING CORPORA-TION andSOUTHERNCALIFORNIA OUT-OF-TOWNDEPARTMENT OF THE INTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. OF L.Cases Nos. 21-CA-1593 and 21-CA-1622.Decenhber 28, 1953DECISION AND ORDEROn June 18, 1953, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondents had engaged in and were engaging in cer-tain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondents had not en-gaged in certain other unfair labor practices alleged in the com-plaint and recommended that these allegations be dismissed.Thereafter,the Respondents and the charging Union each filedexceptions to the Intermediate Report, and the Respondentsfiled a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.The Board has considered the Intermediate Report,the exceptions and brief,and the entire recordin the case, andhereby adopts the findings,conclusions,and recommendationsof the Trial Examiner, except to the extent that they are incon-sistent herewith.1.With respect to thedischargesof October 9, 1952, wedisagree with the Trial Examiner's findings that Respondents107 NLRB No. 141 TERRI LEE, INC.561violated Section 8(a) (3) of the Act as to complainants Howard,Haugen, and Freed, and we agree with his conclusion that theRespondents did not violate Section 8(a) (3) of the Act as tocomplainant Thompson.The Essential FactsThe Respondents commenced doll-manufacturing operationsin Apple Valley,California,in April 1952.The labor force atthis plant was made up in substantial part of housewives andpax't-time employees having little or no employment experience,and included soldiers from a nearby army base. Particularlyin the early months of its operations,the Respondents at thisplant were troubled with the problem of widespread absenteeismon the part of their employees.In September and October ofthat year the Respondents were under considerable pressure todeliver dolls already on order for the Christmas season. Theywere also concerned with complaints from customers thatdolls which had been shipped were of poor quality.On September 23, General Manager Hamilton made a speechto the employees which, among other things,clearly evidencedthe Respondents'strong determination to remove absenteeism.Although the four complainants who were discharged on October9 all testified they did not hear this speech by Hamilton, theyadmitted knowledge of a company rule requiring advance per-mission, or notice to the Respondents,for an absence.During the weekend of October 4, certain employees, in-cluding the artists and wiggers,weremovedbythe Respondentsto an additional newly constructed plant in the area. On Monday,October 6, the artists and wiggers were informed by theRespondents of a piece-rate cut of 1 cent per unit, with thestated objective of improving the quality of their work. Thissum was to be paid to an inspector,specially assigned under thenew arrangement.The artists were particularly aggrieved by thecut in pay and evidenced their resentment.On Tuesday morning,October 7,there had materialized a plan among certain of theemployees to absent themselves from work the next day to visitthe Labor Temple in San Bernardino for the purpose of con-sulting a labor union with respect to the cut in piece rates. Thus,on that morning, Howard requested permission of Colbern,her supervisor,to be absent the next day assertedly to payrespects to the family of her husband's aunt who had died;Thompson asked for the day off because"she thought she wasgoing to be sick";Porter requested the time off to go shoppingwith her husband for brushes to be used in her work. All ofthese reasons were false. Howard'srequest was granted;Thompson's request was not denied at this point;and Porter'srequest was refused,because her excuse was"insufficient,"and she was told that if she took off "the next day she would bedischarged.Colbern spoke to Thompson again later in the afternoon thatday, stating,"Iunderstand you are going to consult the union 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomorrow." Thompson replied,". . . .we are not going to starta union oranything.We would just like to find out." Colbernthen stated" . . . I don't believe Mrs. Gradwohl [the Re-spondents'president]will like that, because she is very muchagainst unions."Cobern then told Thompson that she had aright to go to the "Labor Board"about the rates but that shewould have to do it on her own time,and that if she took offthe next day,she would not have a job when she came back.Afterwork that Tuesday, outside the plant, certain of theemployees,includingPorter and Haugen,gathered aroundFreed's car.Porter informed the gathering of the circum-stances of her request for leave and of Colbern'swarning ofdischarge if she took the time off.Haugen somehow inferredfrom this that Porter had already been discharged.Haugenthereupon decided to accompany the girls the next morningto the Labor Temple.Porter also agreed to go along. OnTuesday evening,Cuddylikewise decided to make the trip withthe others the nextday,because she was discontented withher wage rate at the old plant.Accordingly,on Wednesday,October 8,employees Howard,Haugen, Freed,Thompson, andCuddy, took the day off from work to visit the Labor Temple inSan Bernardino.Porter,changing her mind, reported to workat the plant.Haugen testified she knew beforehand of Colbern'swarning to Thompson of discharge if she took the day off togo to the Union.The others were not questioned on this point.At about 5:30 p. m. that Wednesday, after their visit to theLabor Temple, the five employees stopped at Porter's houseon their return trip.Theyrelated to Porter in full theirexperience at the Labor Temple. Later that evening,Porterand her husband happened to meet Gradwohl, Hamilton, andColbern at the Apple Valley Inn, and informed the group thatthe girls had gone to the Labor Temple that day, mentioningspecific names. Colbern credibly testified that the namesmentioned by Porter were Howard,Haugen,Freed, andThompson.The Trial Examiner found that nothing was saidabout Cuddy. On Thursday morning, October 9, when Howard,Haugen, Freed, and Thompson reported back to work, theywere discharged.Cuddy,however,was not discharged.ConclusionsWe agree with the Trial Examiner that the four complainantsin question did not on October 8 engage in a strike or otherconcerted withholding of work. We find rather that they merelyintended to take the day off to obtain information from theUnion,without any purpose thereby of protesting the cut inpiece rates or of seeking any concession from the Respondents. 1Unlike the Trial Examiner, whose findings as to Thompsondiffer from those as to Howard, Haugen, and Freed, we believethat all of these individuals were discharged essentially under'Cf. Kaiser Aluminum and Chemical Corp., 104 NLRB 873. TERRI LEE, INC.563the same circumstances and for the same reason.The factsshow that,with respect to granting employees time off thenext day for the purpose of consulting the Union, the Respond-entson Tuesday, October 7, adopted and evinced a clearposition on the question.Thus,the explicit request for suchleave whichwas madethat day by Thompson was refused by hersupervisor,who told her that such matters should be trans-acted on nonworking time, and that if she nevertheless took offthe next day she would be discharged.Moreover,the recordwarrants the finding, which we make, that Howard, Haugen, andFreed were aware of the Respondents'position respectingsuch leave and of the warning of discharge to Thompson. OnWednesday evening, the Respondents received convincing--andaccurate--information, from Porter at the Apple Valley Inn,that the reason these employees had been away from theirjob that day was to visit the Labor Temple at San Bernardino.Consequently,as the situation appeared to the Respondentsbefore the return to work of these absentees the next day,October 9--not only had Howard, Haugen, and Freed, as wellas Thompson, violated the Respondents' prohibition and warningofdischarge about taking the day off to visit the Union, butHoward and Freed,at least, had also lied as to the excuses fortheir absence.With respect to Cuddy, who was not discharged,some dis-cussion appears necessary. The Trial Examiner sought toreconcile the Respondents' failure to discharge Cuddy on theground that, according to Hamilton's testimony, Cuddy toldHamilton she did not go into the Labor Temple. We do not acceptthis view. It appears to us rather that Cuddy's disclosure to theRespondents that she did not go into the Labor Temple, thoughshe admittedly remained away fromworkwith the others to visitthe Union, could hardly serve to distinguish her from the otherabsentees in the eyes of the Respondents insofar as her union in-tentions were concerned if, as found by the Trial Examiner, theRespondents were inclined to discriminate against these em-ployees because of their union activities. Moreover, it is signifi-cant in any explanation of the Respondents' comparative treat-ment of Cuddy, that Cuddy was not named in Porter's informationto the Respondents. Contrary to the Trial Examiner, therefore,we cannot regard the Respondents' failure to discharge Cuddy asevidence that the Respondents were discriminatorily motivatedin discharging Howard, Haugen, and Freed.We now reach the issue of whether the Respondents were ille-gally motivated in refusing to grant, on October 7, time off fromwork the next day to visit the Union, and in discharging on Octo-ber 9 the four complainants for taking such time off withoutleave.The question of granting employees time off from work, itseems to us, is peculiarly a matter of management perogativeand judgment. Particularly in the circumstances as theyarose in this case,we recognize the Respondents' dis-cretion in deciding whether to grant time off, and which of 564DECISIONSOF NATIONALLABOR RELATIONS BOARDthe reasons for absence offered by the employees would beacceptable.zWhere such discretion exists and is exercised,thearea for inference of unlawful motivation, within theproscription of Section 8 (a) (3) of the Act, is necessarilynarrowed. More particularly, where, as here, the Employerspecifically refuses advance requests of employees for timeoff to engage in employee activities customarily performedon nonworking time, we believe that a finding of unlawful mo-tivation with respect to the Employer's conduct in disciplin-ing employees for disobeying its orders, must be supportedonly by the most clear and compelling facts.3 In the light ofthese considerations, we conclude that the evidence in thisrecord does not support the allegation in the complaint thatthe Respondents unlawfully discharged Howard,Haugen,Freed, and Thompson in violation of the Act.As we also find,in agreementwith the Trial Examiner,that the Respondents did not discriminatorily dischargecomplainant Inez Thomas on October 14, 1952, we shall dis-miss the allegation in the complaint that the Respondentsviolated Section 8 (a) (3) of the Act.2.The Trial Examiner found that the Respondents commitedindependent violations of Section 8 (a) (1) of the Act in tworespects, i. e., Hamilton's _promise of benefit to employeesinhis speech on October 20, 1952, and Colbern's threat ofdischarge to Inez Thomas.(a)On October 20, Hamilton stated to the employees in aspeech,generally on the subject of the employees' unionrights, that the Respondents "had in mind" for them groupinsurance benefits. In this speech, Hamilton mentioned otherparticular promises of benefit, but thesewere notfound un-lawful by the Trial Examiner, as they had specifically beenannounced by the Respondents in earlier speeches before theinception of the union organizational movement. Also in theseearlier speeches, the Respondents had made generalpromisesof improved working conditions. We are not wholly satisfied,therefore, thatHamilton's reference to group insurancebenefits, as another item in a listing by him of a series ofspecific benefits, significantly added to the various otherbenefitspreviously promised and again mentioned in theOctober 20 speech.(b)As credited by the Trial Examiner, Colbern stated toInez Thomas sometime before her discharge on October 14,1952, that she was a union agitator and would be dischargedifitwere not stopped. Colbern testified that his statementwas intended to admonish Thomas for her excessive talkingto other employees around a common table, whichwas inter-fering with production.The record otherwise reveals noevidence that Thomas was a leader among the employees inthe union movement or that she was particularly active or2See N L. R B. v. Superior Company, 199 F. 2d 39 (C. A. 6), reversing 94 NLRB 5863Gulf Coast Oil Company, 97 NLRB 1513; N. L. R. B v. Superior Company, ibid. TERRI LEE, INC.565outstanding in this connection.As indicated above, the TrialExaminer concludedthat Thomas'dischargeshortly after thestatement in question was made, was not discriminatory.As we entertain sufficient doubt respectingboth of the aboveinstances of alleged violations of Section 8 (a) (1) ofthe Act,and no other violation having been found in the case, webelieve it will not effectuate the policiesof the Actto issue acease-and-desist order against the Respondents.Accordingly,we shall dismiss the complaint in its entirety.4[The Board dismissed the complaint.]4Board Member Rodgers agrees that a cease-and-desist order should not be predicatedupon the independent violations of Section 8 (a) (1) alleged in the complaint He believes,however,that the Board should make explicit findings that the Respondents did not violatetheAct by the conduct alleged.He would find that Hamilton's reference to group insurancebenefits was not unlawful,being at most an explication of the earlier promises of improvedworking conditions which the Trial Examiner found to be permissible.He would also findthatColbern's statement was, in the circumstances,a proper admonishment to Thomasand was therefore not unlawfully coercive.Intermediate Report and Recommended OrderSTATEMENT OF THE CASECharges were filed in the above-entitled cases,by Marcella Freed on January12, 1953,and by Southern California Out-of-Town Department of the International Ladies' GarmentWorkers'Union, A. F. of L , herein called the Union, on February 26, 1953, against therespective Respondents named above Upon such charges, the General Counsel of the NationalLabor Relations Board, the latter called hereinafter the Board,by the Regional Director fortheTwenty-firstRegion(Los Angeles,California),issued a consolidated complaint onFebruary 27, 1953, against said Respondents, alleging that they had engaged in and wereengaging in unfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3)and Section 2 (6) and(7) of the National Labor Relations Act, as amended,61 Stat 136,hereinaftercalled theActCopiesof the charges,the consolidated complaint,the orderconsolidating cases,and notice of hearing were served on all parties heretoWith respect to the unfair labor practices, the complaint alleged in substance that theRespondents on October 9, 1952, discharged and thereafter failed and refused to reinstateMarcella Freed,PatriciaThompson,Fannie Howard,and Jeannette Haugen because theyhad authorized the Union to represent them or because they had engaged in lawful concertedactivities for theirmutual aid and protection or because they had engaged in a lawful ab-stention from work for a lawful purpose,on October 24, 1952, discharged and thereafterfailed and refused to reinstate Inez Thomas and Oliver Bray because of their membership oractivity or because they had engaged in lawful concerted activities for their mutual aid andprotection,in October and November 1952, and thereafter to the date of the issuance of thecomplaint,had interfered with, restrained,and coerced their employees in the exercise oftheir rights guaranteed in Section 7 of the Act by specified verbal acts The Respondentsfiled an answer denying commission of the alleged unfair labor practicesPursuant to notice,a hearing was held before me at Apple Valley,California,on April 14,15,and 16, 1953,atwhich all the parties appeared Full opportunity was afforded them tobe heard, to examine and cross-examine witnesses, and to introduce evidence bearing uponthe issuesOn the third day of hearing,counsel for the General Counsel moved to amendthe complaint by deleting the name of Oliver Bray,one of the employees allegedly dischargeddiscriminatorilyThe motion was granted without objection.At the close of the hearing,counsel for the General Counsel moved to amend the complaint to conform to the proof withrespect to formal matters This motion was likewise granted Counsel for the Respondentsstated an intention to file a brief, the date ofMay 5, 1953,was set for the filing thereof, andwas later extended.The brief was received and has been considered. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 23, 1953, I received from counsel for the Respondents an application to take thedeposition of an additional witnessOn the same date, I denied the application but issued anorder reopening the hearing for the purpose of taking the testimony of said witness and dulynotified all parties that the reopened hearing would be held in San Francisco, California, onMay 1, 1953.On the latter date, the reopened hearing was held before me as scheduled. Only counselfor the General Counsel and counsel for the Respondents appeared The Respondents adducedthe testimony of the additional witness and counsel for the General Counsel had full oppor-tunity to cross-examine. No other evidence was offered by the parties At the close of thehearing on May 1, the date for filing of briefs was reset for May 11, 1953, but time waslater extended. From my observation of the witnesses and upon the entire record in the case,Imake the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTS'Terri Lee, Inc., is a Nebraska corporation, engaged in the manufacture, sale, and distribu-tion of doll garments Its principal place of business is in Lincoln, Nebraska, but it has aplace of business in Apple Valley, CaliforniaFrom the latter location it annually shipsgoods valued in excess of $ 25,000 to points outside the State of California. Doll garmentsfrom both the Lincoln, Nebraska, and the Apple Valley operations are supplied to Terri Leeof California.Terri Lee of California, herein sometimes called the partnership, is the duly registeredfictitious game under which Violet Gradwohl and Grace Hast, copartners, do business Thepartnership was formed in April, and in May 1952 it set up a factory in Apple Valley where,until the incorporation of Connie Lynn in November 1952, it engaged in the processing ofdoll parts and in the assembling (including painting of features, wigging, and costuming), sale,and distribution of dolls Since November 1952 it has not processed parts The partnershipannually ships goods valued in excess of $ 25,000 from its plant in Apple Valley, San Bern-ardino County, California, to points located outside the State of California.Connie Lynn Manufacturing Corporation was incorporated about November 1, 1952, as aCalifornia corporation and commenced business about November 4, 1952 It took over thoseoperations of the partnership dealing with the processing of parts and the assembly of dolls.The corporation annually sells goods valued in excess of $ 50,000 to said partnershipThe Respondent, Violet Gradwohl, has an interest in each of the foregoing businesses Theextent of her interest in Terri Lee, Inc , is not disclosed by the record but according to theundenied allegations of the complaint, it is a controlling interest With an 80 percent interestin the partnership and a 75 percent ownership in Connie Lynn, of which she is president, shealso controls these businessesIfind that the several Respondents are engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDSouthern California Out-of-Town Department of the International Ladies' Garment Workers'Union, affiliated with the American Federation of Labor, is a labor organization admitting tomembership employees of the Respondents.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent partnership (hereinafter called the Respondent, inasmuch as only employeesof the partnership are involved herein) commenced business in April 1952 in Apple Valley, asparsely settled community in San Bernardino County, California. It drew its labor forcesfrom the locality and from towns within a radius of about 20 miles. Most of the employeeswere women, many of them housewives Because of its location, the Respondent experienced'The findings herein are based in part on allegations in the complaint which are undeniedinRespondents' answer and which, therefore, are admitted by the Respondents, in part onstipulations, and in part on testimony of witnesses. TERRI LEE,INC.567some difficulty in getting an adequate supply of labor During the fall of 1952, to augment itsforce, it employed on a night shift servicemen from nearby basesMany of the employees had no previous experience in a factory and were merely seekingto earn a little Christmas or pin money.As a consequence,the Respondent had some difficultywith regularity of attendance and with acquiring a permanent staff.During June,July, andAugust, 1952,employees would frequently stay away from work without reporting and somewould even leave work in the middle of the day without word.Although the Respondent soughtto educate the employees to report expected absences,itwas not inclined to be strict duringthe summer of 1952, presumably because of the difficulty of getting replacements However,in early September the Respondent did discharge two employees who were guilty of chronicabsenteeism after warning and following an occasion when they left at noon one day withouttheir supervisor'sknowledge.Another employee,who had been guilty of absenteeism andwho had displayed a lack of interest inher work,was discharged toward the end of SeptemberDuring September the backlog of orders grew to such proportions that the Respondent quittaking new orders Orders for the Christmas trade in the East would be delivered late ifnot shipped before December 1.2 Aside from Gradwohl,management in the latter part ofSeptember and during October was divided between Raymond Colbern,production engineer,and Spencer Hamilton, general manager,the boundaries of whose authorities appeared tooverlap.Although Hamilton testified that Gradwohl told him when he was employed in mid-September of 1952 that his duties were to step up production and to take care of orders andshipment,but that he was not to have supervision of production,which was under Colbern,he assumed certain prerogatives in dealing with employeesShortly after his employment,Gradwohl requested Hamilton to speak to the employees inan effort to reduce the number of absences On September 23, 1952, about noon, Hamiltonmade a speech to the employees at the plant announcing the institution of a new bonus planwhich, he said,would be explained in greater detail later by Mrs. Gradwohl.At this timethe Respondent was building a new plant several miles from the existing one, Hamilton toldtheemployees that work was being pushed to get the new plant in operation and that thecrowded condition at the old plant would be relieved when the new one was ready, at whichtime part of the operations would be transferred there He said that certain conveniences,such as a restroom and lunchroom,a coffee urn,and a new drinking fountain,would beprovided for those who remained at the old building.He also spoke critically of smoking,loafing,and absenteeism With respect to the latter, an issue was raised as to whether or notHamilton stated that discharge would be the penalty. In resolving this issue,Ihave carefullyconsidered Hamilton's testimony on direct examination and on cross-examination with relationto testimony of other witnesses and other evidence At critical points, Hamilton's testimonyimpressedme as not reliable.In some instances,I noticed a tendency on his part to drawtogether things that happened at separate times, whether carelessly or intentionally, and Ireceived the impression that Hamilton stopped short of full disclosure in critical spots. Withrespect to absences,he testified on direct examination that he said in his speech on September23 "that one thing I was going to be severe about, that I wanted the employees to be on thejob every day of the week,and that while I was going to be severe about it, that I realized thatwhen you employ women you are faced with additional reasons for being absent, and that noone would be refused a right to be absent if they had a good and reasonable excuse or if anemergency came up, if they would please have the courtesy to call us and tell us that theycould not be in and when they would be in, and we could make arrangements either just toleave the job open or get somebody on the job to keep up the production,but we would notstand for unexplained absences,and that I did not like to be lied to, and that if when theytoldme they were being absent for some reason,Iexpected it to be the truth, and if I foundout different from that I would take action." At this point in his testimony he did not say thathe told the employees specifically that they would be discharged for an unexcused absence,although on cross-examination he was emphatic in asserting that he had so informed theemployeesTestimony of other witnesses was in conflict.General Counsel's witnesses wereuniform in testifying that Hamilton did not at this time say anything about discharge as apenalty for absence One witness for the Respondent testified that Hamilton said they wouldbe automatically discharged if they just took off and made no effort to report in, while anotherwitness for the Respondent testified that he said he "would like for everyone to call in or letthem know when they were to be absent and that the repeated absenteeism would not be--it2 Presumably the Respondent was not aware of this,because it received a return of asubstantial quantity of merchandise because of late delivery. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould just be automatically a lay-off or fire." Hamilton made other speeches on absenteeiimbut the memory of these witnesses about the contents of the other speeches was poor andthere is a possibility that in the memory not only of these two witnesses but of Hamilton,himself, the contents of Hamilton's September 23 speech may have merged with the state-ments made in his October 9 and 10 speeches, following the discharges of October 9, herein-after related, when Hamilton did specifically announce that unexcused absences would in thefuture be cause for discharge. Upon a careful consideration of all the evidence, I find thaton September 23, when he first spoke of absenteeism, Hamilton did not state that dischargewould be the penalty for an unexcused absence.B. The alleged discriminations1.Employment records of those discharged on October 9PatriciaThompson was employed by the Respondent on Friday, August 22, 1952, as anartist to paint dollfaces. During succeeding weeks prior to the week of her discharge she hada good attendance record, only once puttingin aslittle as 40 hours per week,3 excluding thefew days worked in the weeks of her hire and discharge. She started at 75 cents per hourand in her second week was put on a piecework basis. Sometimes she would take doll headshome with her to paint. From payroll records in evidence I note that her production ratewas consistently the highest of the artists.4Fannie Howard was employed on Tuesday, September 9, 1952,as an artistpainting heads,and she put in 40 hours that week. Her attendance record was good. 6In her second week shewas put on piecework, and in the week before that of her discharge she averaged 145 headsper day.Jeannette Haugen was employed as an artist on Thursday, Sel:ember 11, 1952, at the hourlyrate of 75 cents. She remained on an hourly rate to the time of her discharge. Before theweek of her discharge, her attendance record was good, with two 48-hour weeks and one40-hour week.Marcella Freed was employed on Wednesday, September 3, 1952, at 75 cents per hour. Shespent 2 days in the shipping department and then was put on cementing of right arms, a jobon which she continued, when she worked, until her discharge. After about a week on thisjob she was put on piecework at a penny per arm. She made about 400 to 500 at the outset.During her third week she made about 840 arms per day. In the week before her discharge3 Although the Respondent often worked 6 days a week, I notice from the payrolls, in evi-dence, that a majority of the women did not work 48 hours per week regularly if at all. Of86 hourly paid employees, including a number of men, on the payroll for the week endingOctober 11, the week in which the discharges occurred, only 25 (6 of whom were men) workedas much as 48 hours; 5 worked 44 to 48 hours; 18 worked an even 40 hours, and the remain-ing 36 worked less than 40 hours. The last group includes those who worked on the nightshift,which did not work a full 8-hour shift, but there were many on the day shift in thisgroup too An example of a poor attendance record was that of Margaret Moses, who, in a10-week period, put in the following number of hours: 28, 40, 32, 16, 32. 0, 16, 36, 40, 32.Thismight be accounted for on the grounds of health, but at least the record indicates thatthe Respondent was willing to tolerate such irregularity.4For the week ending October 4, 1952. the average daily production of heads by the artistswas:Patricia ThompsonFrances PorterAnn RamseyIrma O'BryantJune DeutschmanFannie Howard25425116187146145Jeannette Haugen was not on piecework; so the records do not show her actual production,but Colbern estimated her production rate at 80 heads per day Haugen testified that she wasup to 100 heads per day when she was discharged.5 Second week, 48 hours; third, 47-1/4 hours; fourth, 40 hours. She was discharged in herfifth week. TERRI LEE, INC.569her average was about 970 per day,and for the 2 days worked in the week of her dischargeshe averaged 1,015 arms per day.On Tuesday, September 23, in the fourth week of heremploy,she was taken ill while at work.She was absent for the rest of that week and partof the next.6She testified that she did not hear Hamilton's speech on September 23, and Ifind that this is true.2.Events leading to the dischargesThe new plant,usually referred to as the dollhouse,was ready for production early inOctober. Stock from the old plant was transferred over the weekend of October 4 and 5. OnMonday,October 6, artists,wiggers,dressers,packers,labeler, and the shipping departmentcommenced operations there.The assembly of parts remained at the old plant.After the morning"break" on the first day, Hamilton assembled the employees of thedollhouse and said that because the place was new, some things would not run as smoothly asthe Respondent desired and that he realized they were being slowed down some,but he askedthem to be patient, and said that the Respondent would"get all the bugs out of the system"as fast as possible.He told them that he hoped they could speed up production for him, thathe was charged with filling orders,and that the only way that could be done was for them togive him their full cooperation and stay on the job.At that time there were 7 artists who painted the dollfaces and there were wiggers, mostof whom were paid on a piece-rate basis.Theywere started on an hourly rate of 75 centsper hour and after they had attained a sufficient speed they were put on piecework.On October6 the piece rate for artists was 8 cents a head.The speed of the artists ranged from about80 to 250 heads per day,which resulted in an aggregate of 1,000 or 1,100 heads per day.Gradwohl had set a quota of 1,500 finished dolls per day,hoping thereby to get 1,000 per day.The two fastest artists were Patricia Thompson and Frances "Diz" Porter.On October 6Gradwohl told Colbern that the work on the heads was not up to required standard in quality.With the object of improving the quality of work, she directed Colbern to call the artists andwiggers together and tell them that the piecework rate was to be reduced 1 cent per head.One of the artists and one of the wiggers were to be inspectors of the work, and they were toreceive the 1 cent per head which was taken from the others.At quitting time that day Colbernmade the announcement as instructed.Those affected wereverymuch upset by Colbern's announcement of the cut and they engagedin a discussion outside the building as they left.Itwas the feeling amongst them that thepoor quality was the result of the speed of the fastest artists and wiggers and that it wasunfair to penalize all of them.One of the artists,Fannie Howard, was picked up in her carby Marcella Freed,who worked in the old plant. Howard told Freed that the place needed agood union.As they drove home to Oro Grande they discussed the subject of a union. Freed,whose husband was an officer of the union local at a cement plant in Oro Grande,offeredto learn the proper channels for contacting a union.That evening,Freed talked with Jack Kast, T secretary of the cement local, who said hewould find out the next day through the Labor Temple in San Bernardino to whom they shouldspeak.Freed reported this to Howard and on Tuesday morning,October 7, before work,Howardrepeated it to Thompson and Porter,saying that she would go to the Labor Temple the follow-ing day to see what could be done about the rate cut.During the morning rest period therewas further discussion of the topic and other artists began to give thought to going to theLabor Temple in San Bernardino with Howard.Colbern noticed the restiveness of the artistsand told Gradwohl that the artists were not gong to take the cut lying down and that he thoughtthey were going to quit. Gradwohi said she would take her chances and instructed Colbern tolook at the applications to see if he could hire more artists.6 Freed testified that she could remember only one period of absence andthat was 4 or 5days when she was ill. The Respondent's records for the week ending October4 do not showthe daily attendance,but Freed is shown as having worked 32 hours, or 4 days,that week.Which 4 daysthat would be is not certain,but on thebasis ofFreed's testimony and otherevidence,Ifind that her absences that week were eitheron Mondayand Tuesdayor on Mondayand Saturday.As some of the plant was being moved that Saturday,a full staff may not havebeen asked to work. I notice that a great many employees that week worked 40 hours or less7Thisis the spelling shown in the record.As pronounced by Freed, it sounded to me morelike Kave. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about 10:30 a. m. on October 7, Howard told Colbern that she had bad news, that therehad been a death in the family (her husband's aunt had died on Sunday and the funeral was setforWednesday), and that she wanted to be off on Wednesday to pay her respects. Colberngranted her request. Thompson also asked Colbern for the day off on Wednesday. Thompsongave Colbern as her reason for the request that she thought she was going to be sick. Thompsontestified thatColbern said, "All right." Colbern testified that he gave a noncommittalanswer. In any event, he did not at this point deny the request. Porter, who did not testify,apparently told Colbern that her brushes were worn out and that she wanted to go to SanBernardino with her husband on Wednesday, his day off, to get new ones.8 Colbern testifiedthat he told her that that was not a sufficient excuse and that if she did not come in the nextday she would be discharged. Because Porter did not testify, the circumstances of her re-quest and Colbern's refusal were not covered so fully as with the others. From all the evidence,however, I infer and find that Colbern's threat to discharge Porter if she did not work orWednesday was made late on Tuesday. Colbern was evidently suspicious of the number ofrequests. Sometime Tuesday afternoon Colbern reported to Gradwohl that Thompson andPorter"were going to be absent and that another had a good excuse," and Gradwohl told himthat Howard's absence was all right but that if any of the artists were absent without excusethey were to be fired.Jeannette Haugen, another artist, testified that Porter had told her that despite Colbern'srefusal to give her the day off she was going anyway. That evening, as Porter was leaving, shesaid to Haugen and others, "Well, good-bye, girls. It has been nice knowing you." 9 From this,Haugen and others assumed that Porter had been discharged.On Tuesday evening after work, Colbern called Thompson outside and, according toThompson's credited testimony, said, "I understand you are going to consult the uniontomorrow." 10 Thompson replied, "Well, I had decided tomorrow to see what could be done."Colbern said, "Well, I wouldn't do that if I were you." Thompson explained, "Well, we justwanted to find out. We are not going to start a union or anything. We would just like to findout." Colbern cautioned, "Well, I don't believe Mrs. Gradwohl will like that, because she isvery much against unions."Thompson repeated,"Well, we are just going to find out." 11 Atsome point in the conversation Colbern told Thompson that she would be cutting her ownthroat and he said that if she went down she would not have a job when she came back.Thompson asked if he was threatening her, and Colbern replied, "You heard what I said."Colbern testified that be told Thompson she had a right to go to the Labor Board about therates but that she would have to do it on her own time. I find that he made some such statement.He reported this conversation to Gradwohl.Freed was waiting outside in her car on Tuesday evening and a group gathered there whichincluded Howard, Haugen, Porter, and two other employees. Haugen testified that, believingPorter had been discharged,the group was sympathizing with her, and Haugen apparentlydecided then to go with the others to the Labor Temple the next day. Howard asked Porterif she, too, were coming with them, and when Porter said she might as well go along for theride, they arranged to meet at the high school in Victorville at 8 o'clock Wednesday morning.InOro Grande Tuesday night, Freed learned from Kast the name of the man to see at theLabor Temple in San Bernardino. That same night Doris Cuddy, wiio was employed at theold plant where Freed worked, learned from a Betty Reed that Reed had just been employedby the Respondent at a rate higher than she herself was then receiving. Cuddy thereupondecided to join the others on the trip to the Labor Temple in San Bernardino.On Wednesday morning, Freed, Howard, Haugen, Cuddy, and Thompson met at the Victor-ville high school. Cuddy, who had been absent with Colbern's permission on Tuesday to go tothe hospital for a treatment and to visit a lawyer concerning injuries she had received in anautomobile accident, decided to report her absence for Wednesday. So before they left, Cuddyhad her daughter, Viola, telephone the old plant to say that she would be absent again. ViolaCuddy testified that Haugen was about to telephone in, too, that she offered to report Haugen's8In view of later events it is doubtful whether Porter intended to go with Howard to theLabor Temple. Some evidence leads to an affirmative inference. some to a negative inferenceImake no finding thereon.9 There is some reason to believe that Porter may have been play- acting10 The most probable source of Colbern's information was Porter.lColbern's account of this conversation was shorter and differed in that he testifiedThompson said she wanted to go to the Labor Board and find out if something could not bedone about the conditions that existed, referring, I deduce, to the rate cut He omitted allreference to union or unions in his account of the conversation. TERRI LEE,INC.571absence at the same time she telephoned for her mother, and that she did so. Colbern ac-knowledged receipt of notice from Cuddy but denied having received notice from Haugen.The situation regarding Freed was somewhat similar. As I believe the result would not havebeen different even if Haugen and Freed had made the reportstheytestified to, I find itunnecessary to decide whether or not the Respondent actually received notice of Freed's orHaugen's intended absence,Porter failed to appear at the high school, having reported for work at the doll factory;so the other five employees,after waiting a while for Porter,drove to the Labor Temple inSan Bernardino.On returning that evening,they stopped at Porter's house and reported whatthey had done.Reference was made to the holding of a union meeting.Later on Wednesdaynight, October 8, at the Apple Valley Inn,where Gradwohl,Colbern,and Hamilton had beenspending some time after dinner, Porter and her husband appeared.After preliminarygreetings,Porter informed the group that four of the employees,Howard, Haugen, Freed,andThompson,had gone to the Labor Temple in San Bernardino.izNothing was said aboutCuddy.3.Thedischargesof October 9Hamilton and Colbern had breakfast together on Thursday morning and it was then decidedthat Colbern should discharge Howard, Haugen,and Thompson and that Hamilton would instructForeman Sauers to discharge Freed.At about 7:30 a. m. that morning Hamilton so instructedSauers.On direct examination,Hamilton,in relating the circumstances leading to Freed'sdischarge,gave the impression that he discovered Freed's absence as a result of checkingup on production and finding the wheel for the right arm idle. (Freed did not work on thegrinding wheel but cemented right arms.Iam uncertain whether Hamilton was in error ornot.) He testified that he asked girls working there where the operator was and that they saidshe was off for the day.Apparently he did not investigate the absence of other employees ortheir reasons therefor,as for example Cuddy,whom he had not yet learned was with thegroup that went to San Bernardino,or Irene Ferguson, who testified she was absent that day.Hamilton testified that he then asked Colbern the name of the employee who was making rightarms, that Colbern gave him Freed's name,that Hamilton then recalled Sauers'having talkedto him about Freed's having been absent before,referring to the absence when Freed hadtaken ill in the fourth week of her employment and worked only 10i hours that week and 32hours the following week. 13 Hamilton's testimony continues,"...so I debated during the dayinmy own mind what I was going to do about it; it seemed I was being flaunted.So I wentdown the next day and told Mr. Sauers to terminate Mrs. Freed."Hamilton did not testifyat this point that he had asked Sauers if he had notice from Freed or if she had given anexcuse for being absent.On cross-examination Hamilton testified that he had asked SauersifFreed had any excuse for being absent and that Sauers said he had not talked with her.Hamilton made it appear that this occurred at 5:30 p. in. on Wednesday.None of this portionof Hamilton's testimony about the investigation of Freed's absence rang true. According toSauers' testimony he did not speak with Hamilton on Wednesday about the fact that Freedwas absent.He testified that Hamilton had come over Thursday morning and told him he haddecided there would be no more time lost for inexcusable reasons and that Sauers was totake Freed's card from the rack and terminate her, not let her start work. I conclude thatifHamilton inquired of Sauers if Freed had given an excuse,he did not do so before Freed'sdischarge.Iam convinced and find that the decision to discharge Freed was not made beforethe Respondent learned that she was with the artists when they visited the Labor Temple inSan Bernardino.12 Here again,Colbern quoted Porter,as he had Thompson,as using the expression "LaborBoard."At one point in his testimony,Hamilton testified that he heard something aboutHoward,Haugen, and Thompson going to San Bernardino to talk to someone about dissatis-faction in rates.Whether or not Thompson or Porter used the expression Labor Boardrather than labor council or Labor Temple,Ifind that the Respondent understood beforeThursday morning that the group of employees had gone to consult a union13The Respondent'spayroll records in evidence do not show the daily attendance for thelatterweek; so it cannot be determined whether or not Freed was absent at the beginningof the week,as a continuation of her absence of the week before,or whether her absenceoccurred later in the week. Freed thought she had had only one period of absence. or,5 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach of the three artists was told by Colbern as she appeared for work Thursday morningtopick up her things and leave the building. When Colbern said to Haugen that she wasabsent the day before, Haugen replied, "Yes, I was, but it was reported in." Colbern did notask Haugen to whom it had been reported or what her excuse was. He merely said, "Ab-senteeism is inexcusable. Will you please pick up your things and leave."According to Howard, who was waiting for Colbern to open the door on Thursday morning,she said, "Good morning, Ray." He did not answer her greeting but said, "Are you ready toget your things, pack up your brushes and leave? " Howard said, "Ray, you know that I hadpermission to take the day off yesterday." Colbern, according to Howard, refused to discussthematter with her, merely repeating his request that she get her things and leave. Accord-ing to Colbern, he accused Howard of giving a false reason for her absence but he could notremember the rest of the exchange of words. In any event, he asked for no explanation anddid not ask if Howard had done what she said she was going to do when she asked for the dayoff. If Colbern had information which led him to believe that Howard had not taken time topay her respects to the bereaved family as she had said she intended to, he must have receivedamuch more detailed report from Porter than he testified to, for Howard in fact did notcall in person on the family.Within a few days after this, each of the employees discharged returned to pick up herpaycheck and to ask the reason for her discharge. Two asked if they could get their jobsback. None was reemployed. In Haugen's case, she and her husband spoke with Hamilton onOctober 11. Hamilton testified:She asked me why she had been fired, and I told her that so far as I knew it was forbeing absent, and that I had talked since that time with Mr. Colbern and he told me hehad fired several from the new plant for being absent, and she said that she had called in.I said that part of the discussion I couldn't get into, because the call should have beenplaced with the other plant, if it was placed--she worked at that plant--and that Mr.Colbern at that time was supervising up there, and that we had the artists' supervisorand the call should have gone up there, if it came in, and that was not part of my particu-lar assignment at that time. [From Hamilton's testimony, it is not clear how he knew thatthe call went to the old plant. In view of his testimony that he had received the call aboutCuddy, I infer that he also received the call about Haugen. If the new factory at thattime had a telephone, Cuddy did not know it and it is doubtful that the other employeeswould.]Mr. Haugen wanted to know if there was any chance of his wife getting her job back,and I said that I couldn't answer. I said Mrs. Gradwohl would have to make the decisionon that, and I said, "If you want to talk to Mrs. Gradwohl I would suggest that it behandled through her and then have it come back to me, and I will see that you get achance if you really want to talk to her." I said, "I am not going to say that you can'thave your job back or anything about it, because I didn't discharge you and I don't knowthe circumstances, all of them, and I would prefer that you talk to Mrs. Gradwohl." Isaid, "The final decision would have to come from her anyhow."If Hamilton was correct in his last statement,I would deduce that Gradwohl made the decisiontodischarge these employees in the first place and that when Hamilton and Colbern hadbreakfast together on October 9, it was not to decide whether or not to discharge the fouremployees but was only to decide how to handle the discharge. Colbern's testimony seems tocorroborate this.According to Haugen's testimony, when she asked Hamilton why she was discharged,Hamilton asked if she was not one of the girls who went to San Bernardino. Haugen answeredthat she would not deny that she was in the car. Haugen then testified that Hamilton said,"Well ... that is why you were fired, because you went to the Labor Temple and you jumpedthe gun. Mrs. Gradwohl didn't approve." Haugen's husband testified to the conversation. Hedid not remember mention of Mrs. Gradwohl's name but he substantiated Haugen's testimonyof the reason Hamilton gave for discharging Haugen. I do not believe that any of the threeremembered exactly what was said, but I find that Hamilton did ask Haugen if she were notone of the girls who had gone to San Bernardino the day before and that he had said that thatwas the reason she was discharged.Howard and Freed, together, asked Colbern why they were discharged and Colbern justsaid, "It doesn't make any difference." Gradwohl came up as they were speaking to Colbern, TERRI LEE, INC.573and the latter turned to Gradwohl and said, "'Ilse girlswould like to know why they are fired.There are two, one a witness for the other." Gradwohlsaid,"They know why they werefired. Terri Lee employees have alwaysdoneas they were told, always have and always will.That is how Terri Lee is run." Howard said, "Thank you, Mrs. God," and she and Freed left.After that, Thompson and her mother came in and spoke with Colbern. They asked to speakwith Gradwohl but Colbern said that she had been upset by two of the girls who had been inand that she would not speak with anyone any more.When Thompson asked why she had been fired,he answered in substance that it was for absenting herself on Wednesday, October 8, afterhe had told her that she would not have a jobwhenshe came back if she did as she intended.4.Events following the discharges of October 9On Thursday morning, after the discharge of Freed, Hamilton spoke to the employees atthe old plant, told them that he had had Sauers discharge an employee for being absent, thatthere had been too much absenteeism, that it could not go on the way it was, that too manyof the girls were being absent, that they would have to settle down and not be absent so much,and that "as fast as they persisted in being absent from the job without proper excuse theywere going to get discharged."He made a similar speech at the new plant at closing timeFriday night.As hetestified in greater detail concerning this speech,his testimony of whathe said is quoted at length:You know and it is no particular secret that there has[sic] been some people fired outof the organization this week for not being on the job ... I warned you before and I amgoing to warn you once more there is to be no more of it then. If you don't give us anexcuse for being absent and be here steady and take care of your job,we are just goingto have to get girls who do.Iwant you to thoroughly understand I am not going to tolerateyour being absent without proper excuse ... According to what I find out from Mr. Col-bern, there were a lot of excuses given that were untrue... Thatis one thing that I amnot going to tolerate...I just want you to get that in your mind once and for all, thatfrom now on if you are absent and you don't call in, you are fired; if you call in and giveme an excuse and I find out it is a lie, I am going to fire you for lying to me.He made further speeches the following Tuesday at noon to the day shift and that night tothe night shift at the old factory, telling the employees that, after coming down there andfinding the plant about half-manned on Monday,itappearedtheywere having absenteeismagain, and that he had gone in Monday night to the night shift and there were 3 people there;that they could not afford to run a night shift for just 3 people. He told them, "I have instructedMr. Sauers to hire more people and fill this plant and keep it running,and I want you people--Idon'twant to lose anybody, I don't want to lose a person out of this plant. But ... if youpersist in being absent you are just going to be replaced."On cross-examination Hamilton testified that his speeches on October 9 and 10 stoppedabsenteeism.In explaining the apparent inconsistency,Hamilton testified,"We had some lossof employees." From the payroll records in evidence, however, I find no evidence of separa-tions of employeeswhowere absent the full week of October 13 to 18, from which I concludethat no employees quit without working at least 1 day that week, 14 and no employees weresummarily discharged for being absent on Monday. On the payroll for the week endingOctober 4, there were 77 production employees; for the week ending October 11, excludingthe 4 who were discharged on October 9, there were 86; for the week ending October 18,there were 90. Excluding new employees, at least 48 employees worked 40 hours or less. Asthe daily attendance record is not shown, no conclusion can be drawn as to whether or notall 48 were absent on Monday. However, from Hamilton's testimony I conclude that there wereabsences on Monday, October 13, of which the Respondent did not approve. It is fairly in-ferable from this and other evidence that employees were absent that day either without noticeor without excuses which the Respondent found adequate. It is inconceivable that the Respondentwould have approved so many absences on 1 day. As the records do not show any dischargesas a result, I conclude that Hamilton's threats of summary discharge for unexcused absenceswere not intended to be acted on as an inflexible rule.uIf I read the Respondent's record correctly,there were not terminations at all during theweek ofOctober 13 to 18,although there were five the following week.3 37593 0 - 55 - 38 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the discharges of Thursday morning, October 9, Hamilton received a telephonecall from someone who gave no name. The anonymous caller asked Hamilton why he allowedcertain girls to be discharged when one that was with them was not discharged. Hamiltonasked thenameof the girl referred to. and the caller named Doris Cuddy. That eveningHamilton called Colbern and Cuddy into his office. According to Hamilton's testimony, heasked Cuddy if she hadbeensick on Tuesday and Wednesday. >s She replied that she had been.Hamilton then asked if she had told Colbern she was going to San Bernardino to see a doctor.She replied that she had. Then Hamilton asked, "On Wednesday did you go down to SanBernardinowitha groupof girls? " Cuddy replied, "I went along, I was in the car, but Ididn't go in the Temple." Hamilton made no further investigation. Cuddy continued to work.5.Conclusions with respect to October 9 dischargesThe General Counsel takes the position that the discharged employees were engaging inprotected concerted activities in not working on Wednesday, October 8, because their purposein not working was to use the time to consult the union about rates of pay. It is, however,quite clear that the employees were not striking or withholding their services to enforcetheir demands. They just wanted to consult with a union, two of them about the rate cut of theartists, the others for their individual reasons. They sought, except for Thompson, to concealthe true reason for absence. Such is not the nature of a strike or concerted refusal to work. i6Thompson was told that she should consult the Union on her own time, that she would bedischarged if she absented herself. I have found that there was no preexisting rule that anemployee would be discharged for one unexcused absence. Of course, even if there had beenno such rule before, the Respondent might initiate such a rule for legitimate business reasonsand enforce it after proper notice. The real question in such a case is, was the rule adoptedfor legitimate business reasons with intent to apply it uniformly to all, or was it adopted orenforced only to interfere with organization or union activities? In this case the Respondenthad a genuine interest in keeping people on the job, and it might be deemed to have beenjustified in adopting and enforcing a rule that anyone with one unexcused absence would bedischarged. Before October 9 it had not, I have found, adopted such a rule and had neveracted in so summary a fashion. There was good reason for the Respondent not to bind itselfto a rule that one unexcused absence would result in a discharge. In the first place such arule might result in a discharge of some of the most efficient employees, and valuable timewould be lost in training replacements. But in the second place, the Respondent knew thatlaborwas not in plentiful supply. It was scraping the bottom of the barrel when it hiredservicemen part time. It was the nature of the residents of the area, many of whom were incircumstanceswhere a job was not a necessity, to take time off frequently. So with thescarcity of replacements, the Respondent was well aware that if it discharged everyone whotook an unexcused absence it might be faced with a more serious shortage of help than if itput up with a certain number of absences. Under these circumstances, the normal policy (andthe one which I am convinced the Respondent was committed to following before October 9 )would be to try to develop a consistent staff of trained employees, using a few warnings orthreats (but being careful to avoid sawing off the limb the Respondent was on) with a viewto "educating" the employees to the importance of steady production, and discharging onlythose employees whose frequent absences indicated an indifferent interest in working for theRespondent.Before October 9, 3 girls had been discharged, 2 on September 3 and 1 on October 3. Thefirst 2 had a record of chronic absenteeism (absences without notice), and on the day beforetheir discharge, they had left work at noon without word to anyone. They were dischargedwhen they reported for work the next morning. The 1 discharged in October had started work-ing on September 9, had absences on Tuesday, September 23, Wednesday, October 1, andapparently was discharged after working 3 hours on Friday, October 3. According to Colbernshe had a poor record and showed a lack of interest in her work. I find that her absenceswere not the immediate cause of her discharge.Ii Hamilton testified that he had received the call from Mrs. Cuddy's daughter Wednesdaymorning telling him that Cuddy was still sick.t6Cf Buzza-Cardozo, 97 NLRB 1342, where theBoard found that employees had concertedlywithheld their services to enforce their wage demands. TERRI LEE,INC.575With this background in mind, let us consider the case of the girls discharged on October 9.Three of the four discharged were artists.With 1 of the 7 artists acting as inspector for theothers,as arranged on October 6, the inspector either would not produce at all or wouldproduce less than before.Only 6 would be devoting full time to painting faces.The dischargeof 3 artists would, therefore,cut the staff in half. Unless they could be replaced quickly,production would be seriously threatened at a time when the Respondent claims it neededproduction badly.Whether or not they were actually replaced quickly does not appear, but acomparison of the production for the week ending October 4 (4,910 dolls shipped)with thatfor the week ending October11 (3,151dolls shipped)indicates the probable effect of the lossof services of the 4 girls who were discharged on October 9. A day's absence would be ex-pected to cause no more than about a sixth less production even if there were no backlog offinished parts or heads on hand to fill the gap.Freed was the only employee making right arms on the day shift. It does not appear exactlyhow many were produced by the night shift but,at the time of her discharge,Freed was makingabout 1,015 arms a day.According to Gradwohl,about 80 percent of those would go intofinished dolls.The rest, even if properly made by Freed, stood to be damaged by the grinder.This means that on Monday and Tuesday Freed alone made enough arms for the average of800-odd dolls that were being finished per day. With arms being made on the night shift, too,there must have been a backlog of arms produced.Colbern was quite confused in his testimonyabout the existence of a backlog of parts.At one point he testified that during the week endingOctober 4, when 4,910 dolls were shipped,the Respondent must have been drawing on inevntoryif there was one.But then he testified that there was little or no room for a backlog of parts.He testified that the night shift had been started to overcome the difficulty caused by thewide fluctuations in the production of parts caused by absenteeism.As it was not likely thateach of the employees making parts would be absent at the same time, and as the night shiftwould make some of each part, it would stand to reason that a certain surplus would be builtup when the employee on the day shift producing such part was not absent. I am not convincedthatFreed's absence on Wednesday,October 8, would have affected production much, if atall, and certainly not as much as it would have before the night shift had been started. Fore-man Sauers,himself, presumably would not have discharged Freed. He testified that herdischarge was not his idea. Apparently her absence was not of such consequence as to causeSauers to complain to Hamilton,for Hamilton did not even know of it until late on Wednesday,and then not as a result of Sauers'complaint.Hamilton testified that he learned of Freed'sabsence as a result of his own investigation,and that he noticed a vacancy at the position formaking right arms.17His testimony on that matter was not convincing,however, and I havefound that he was not aware of her absence until informed by Porter that Freed was with the3 artists who went to San Bernardino.Freed's production rate of 1,000 arms per day was notequaled by her successor for about a month.Her successor started with a rate of about 500arms a day and in 10 days had increased to 600.According to Gradwohl,only about 50 percentof the arms produced by a new employee would be used in finished dolls, in contrast to 80percent in Freed's case.The result of Freed's discharge was obviously to retard productionmuch more than Freed's 1 day's absence retarded it.Of course,itmay be argued that the Respondent may have been so concerned about absencesthat it decided to act in this apparently irrational manner and cause a loss to production in adrastic effort to eliminate unexcused absences.To me it seems extremely unlikely that anemployer in the Respondent's situation would make such a decision without additional reason,such as a determination not to permit a union movement to get started.If it were going tomake a discharge merely to set an example,one discharge would suffice,and then an Em-ployerwould be expected to select an employee whose production record was not aboveaverage.Evidence that the Respondent was not likely to injure itself by discharging so many neces-sary employees at once may not alone prove that its motive in making the discharges was tonip the union movement in the bud. However,additional factors convince me that such wasone of the motivations.Although Hamilton had said he was going to be severe on absenteeism,Ihave found that he did not,before October 9,say that he would discharge an employee forone unexcused absence. Ordinarily one thinks of absenteeism as a practice of being excessivelyabsent, especially with inadequate excuse,rather than being absent only on one occasion.The Respondent relied upon the past record of attendance only in the case of Freed,and upon17 Other employees were absent at that time,but Hamilton did not indicate that he checkedup on them. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDher record with unjustifiable emphasis. Freed had had a period of absence, it is true, but itwas because of illness and therefore was presumably excused. Foreman Sauers for the Re-spondent testified that Freed was probably the most flagrant example of a person losing tunein that period. But he was not considering the reason for her absence. He was consideringonly the percentage of time she had been absent in relation to her total time of employment.Ifexcused absences are to be counted in calling a record of attendance bad, Freed's wouldlook bad only because she had been employed for a relatively short time. A cursory examina-tion of the payroll, however, would show other "flagrant" examples. 18 It appears to me thattheRespondent was pointing to Freed's record only as makeweight and not as anythingactually considered in her discharge. Some of Hamilton's testimony tended to create theimpression that Sauers spoke with Hamilton about Freed's record and loss of production onright arms just before her discharge. Sauers probably did talk with Hamilton during the periodof Freed's illness but not as a complaint against Freed. I deduce from Sauers' testimonythat he was not asking Hamilton to get rid of Freed but was asking for more employees sothat the absence of one employee would not so seriously affect production.Freed testified that she attempted to speak with Sauers on Tuesday night, October 7. totell him she expected to be off the next day, but that Sauers was busy signing up a new em-ployee and that she therefore left word with another employee to be passed on to Sauers.Sauers did not receive such message. Her excuse for being absent was, like Howard's, onethought up for the occasion, with just enough factual basis to keep it from being 100 percentfabrication. In view of the testimony concerning Howard, it seems likely that Freed wouldhave been discharged even if Sauers had received word from Freed. Although a false excusewould be no better than none at all if the Respondent learned that the excuse was false, Inote that the Respondent assumed, without attempt to investigate, that Howard's reason wasfalse. But so far as the Respondent knew she could have done what she said she was going todo (pay her respects to the bereaved) and still go to the Labor Temple with the others. Butwhen she arrived at work on October 9 Colbern did not ask her to explain. He just dischargedher without questions. Haugen testified that she had caused a message of her absence to betelephoned to the Respondent at the same time that Cuddy's message was telephoned in.Hamilton testified that he received Cuddy's call but that he did not remember receivingword of Haugen. Haugen testified that on October 9 when Colbern was discharging her, shetold him that she had called in. Colbern did not remember this, but he admitted that he hadnot checked with anyone to see if a message had been received by anyone from Haugen becausehe did not think it was necessary as he "had been instructed to lay anyone off that was absent,"and he did not think that he could have changed that decision. Apparently, then, nothing thatHoward or Haugen could say would have influenced Colbern. Presumably, therefore, evenifHoward had visited the bereaved family and paid her respects as she said she intended to,Colbern would have discharged her anyway just because she was with the others who went tothe Labor Temple.Why, then, was Cuddy not discharged when it was learned that she had gone to San Bernar-dino with the others? After the Respondent had been informed that Cuddy was with the fourwho had been discharged it had just as much reason to suppose that the message telephonedin on her behalf might be false or only partly true as in the case of Howard's excuse. Thefact that the Respondent gave Cuddy a chance to explain, whereas it did not give Howardsuch a chance, may in part be accounted for by the fact that Cuddy had been absent on Tuesday,also, and the Respondent had accepted her reason for Tuesday's absence. But, according toHamilton, Cuddy admitted having gone to San Bernardino with the other girls. This wouldput her in exactly the same position as Howard. Each could explain the trip to San Bernardinoas for a reason other than to visit the Labor Temple but each had ridden down with the groupinterested in the Union. Hamilton testified that he asked Cuddy, when be called her into hisoffice, if she had gone to San Bernardino with the group of girls on Wednesday, October 8,and that she had answered, "I went along, I was in the car, but I didn't go in the Temple."That was the last said in that interview. The Respondent could easily have ascertained that181have already given the record of Margaret Moses. Also may be considered that ofLillian Stratton. She put in 5 weeks with 40 or 48 hours Then she was away for 3 weeks.Following that she worked only 8 hours in each of the last 2 payroll periods among those inevidence. Hence she worked only about 50 percent of the time in that 10-week period. Freed'sabsence would be around 20 percent, counting her period of illness Moses' employment endedin the week of October 24. There is no evidence that Stratton left the payroll. TERRI LEE, INC.577Cuddy had not visited the hospital or a doctor on October 8, but apparently it was content todrop the investigation right there because Cuddy had not gone into the Temple.On the entire record, I am led to the conclusion that the Respondent would not, on October7, have become so strict about giving permission to be off if it had not suspected that some-thing was brewing in the nature of concerted activity and to the conclusion that it would nothave discharged so many employees at once but for the fact that they had gone to the Unionon October 8. Although I consider it unlikely that Thompson would have been denied a dayoff for slight reason on another occasion when the Respondent was not apprehensive of con-certed activity,Iam unable to overlook the fact that in her case,and only in her case, shewas told that her absence the next day would result in her discharge.Unless she absentedherself in a strike or concerted refusal to work,she would not normally be protected againstsuch consequences, and I have found that she was not absent for such purpose. If the Re-spondent in the interest of maintaining production,denied permission to take a day off tovisit a union, I would not question its right to do so. If it denied such permission to preventunion interest or activity when it would not have denied permission otherwise,that in itselfwould be discrimination.The fact that both interests(keeping up production and discouragingunion organization)may have motivated the Respondent on October 7 makes a decision diffi-cult in Thompson's case. Although I believe that Thompson might have been granted leave tobe absent for a day on another occasion when union activities were not involved,I do notfind that the Respondent would have granted her permission even then if another artist hadalready been given permission to be off for that day, as had Howard,and when to grant suchpermission to a second artist would more seriously affect production.It is possible,therefore,that on October 7, 1952, the Respondent might, even without an antiunion motive,have deniedThompson permission to be off on October 8. But absent an antiunion motive,would theRespondent have threatened Thompson with discharge if, despite denial of permission, shehad stated it as her intent to be absent anyway?I am skeptical that it would have, but I amnot convinced that it might not have. In this state of uncertainty,Imust resolve the doubtin favor of the Respondent and find that as Thompson had specific warning of the consequencesof her absence, her violation of that specific instruction and warning was the cause of herdischarge.Howard. Haugen, and Freed were not given such specific warnings.Furthermore,the Re-spondent exhibited an arbitrary attitude toward them as a result of Porter's tale bearing,an attitude which it did not exhibit in Cuddy's case.Howard, Haugen,and Freed were givenno opportunity to explain their absences.They had been tried in absentia and found guilty.But Cuddy was not only given an opportunity to explain;her word was accepted withoutquestion when she said she had not gone into the Temple.On the record as a whole I concludeand find that the Respondent discharged and thereafter failed and refused to reinstate Howard,Haugen, and Freed because of their union interest and activity in violation of Section 8 (a) (3)of the Act.6.Hamilton's speech concerning the UnionOn a day in the week beginning on October 20, 1952,Hamilton made another speech to theemployees.According to his account,which is credited as far as it goes,he told the employeesthat there had been rumors of union agitation going on,that some people had signed cards andsome had not,and that there was a rather lively discussion about the Union.Hamilton saidthat he was not speaking for the management of the plant,but that as far as he was concernedhe would not care whether the employees"were union or whether they weren't," that hisprincipal concern was production.But he said that he did not think it would be fair to hisemployer if he did not point out a few of the benefits she had in mind for the employees, suchas group insurance,bonus, lunchrooms, all the conveniences that the Respondent "couldpossibly give them in Apple Valley."With regard to the bonus plan, he said that the checkswere going into the Hollywood Savings and Loan for the employees'money and that they coulddraw it out or leave it there as they pleased. Hamilton also said that no one would be dis-charged because he had or had not signed a union card.He said that the final decision wastheirs,that if they chose to have an election and have the Union,the Respondent would "rununion."Witnesses for the General Counsel testified to certain statements made by Hamiltonwhich were not in his own testimony.According to the General Counsel's witnesses,Hamiltonsaid that it did not matter if the plant went union or not but that if it did go union it would goall the way and be a closed shop"because it would be easier for the company to operateunder a union shop." Several witnesses testified that Hamilton said there would be a closed 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDshopHamilton denied speaking of a closed or union shop From the quotation above I inferthat the witnesses may have confused the terms "union shop" and "closed shop." I find that,if Hamilton did not use the expressions "closed shop" or "union shop," he gave the employeesreason to believe that if there was to be a union, the plant would go all the way and be aunion shop. Hamilton also said that the employees should bear in mind that with a union theemployees would no longer come in to talk with the employer personally, that they woulddeal through a stewardess, a representative of the Union; and he said that wages would beregulated by the Union, that girls making high wages would in all probability make less andthe girls that were not making very much might get a little more, but that, with union duesand initiation fees, it would turn out to be about the same as they then hadWith the exception of group insurance, all the benefits mentioned in Hamilton's speech hadbeen previously announced before any interest in the Union had been shown. Although Hamiltonwas no doubt enumerating these benefits to show what the Respondent had planned or giventheemployees without a union he did not say that these benefits would be withheld if theUnionwere chosen by the employees as their bargaining representative I find it ratherpeculiar that Hamilton, the general manager, was particular to point out that he spoke forhimself and not for management in saying that it was immaterial whether the employeeswere "union" or whether they were not. In view of that, the promise of such benefits asgroup insurance might sound to the employees like an inducement to forego a union. Suchpromises of benefit have been repeatedly held to constitute interference, restraint, andcoercion in violation of Section 8 (a) (1) of the Act. On the basis of such precedents I so findit here.7The discharge of Inez ThomasInez Thomas, hired about May 15, 1952, was among the first on the payroll when the Re-spondent opened its business in Apple Valley She started at the rate of 75 cents an hour asa packer. Later she was made an inspector. After a week's absence between August 17 and23, she was raised to 85 cents. Colbern testified that he gave Thomas this increase, withoutGradwohl's knowledge or approval, because the Respondent needed help badly and becauseThomas was one of the older employees 19Itappears to be an uncontested fact that Thomas was not a fast worker and would not havebeen capable of doing piecework She did her work conscientiously but slowly and she some-times tended to delay the work of others She was described by Eloise Carpenter, hersupervisor, as childlike, as having a one-track mind, and as being difficult to explain thingstoExtremely sensitive, she would burst into tears if spoken to sharply or critically. However,Thomas had a very good memory for the code numbers of the dolls and did not have to keepreferring to the list as other employees did on the labeling job Because of her shortcomings,supervisors had, on occasion, suggested to Gradwohl that Thomas be let go, but Gradwohlwould not agree to this At the hearing the Respondent sought to picture Thomas as stubbornand as refusing to obey orders. The evidence indicates, however, that if Thomas appeared tobe stubborn, or insubordinate, it was because she believed the instructions of her super-visors to be contrary to those of Gradwohl, whose word Thomas accepted unquestioningly Ona few occasions the supervisor, in frustration, would go to Gradwohl to complain of inabilitytohandle Thomas Gradwohl would then go to Thomas and explain, as she would to a child,what she wanted done and Thomas would comply. One such incident occurred when Thomas,as an inspector, refused to pass a number of dolls that were short of perfect Even afterCarpenter and Colbern had told her to let them go through, Thomas was not satisfied andlsColbern testified that "she was given a raise along with several of the others," Thepayroll does not confirm this testimony. During the week ending August 9, 1952, no hourlyrate for a woman exceeded 75 cents per hour except in the case of one Wood, who received24 hours' pay at 75 cents and 12 hours' pay at 85 cents. But her rate was back at 75 cents thefollowingweek. During the week ending August 16, 1952, 3 women, Ferguson, Pulliam, andWilliams, are shown with an 85-cent rate This amounted to an increase for Williams butFerguson and Pulliam had apparently been on piece rate the week before, and at 85 cents perhour their earnings were actually reduced. In the week ending August 23, Wood and Williamsappear to have been on piece rate Aside from Ferguson and Pulliam, the only female em-ployees paid an hourly rate in excess of 75 cents were those I deduce to be officeworkers whowere actually on a weekly rate. For the week ending August 30 only Thomas is shown to havereceived an increase. TERRI LEE, INC.579hesitated to do so until instructed by Gradwohl Another fault found with Thomas was thatwhen her own work was slack, she did not look for other work to keep herself occupied asthe other women did I infer that Thomas lacked imagination and initiative rather than thatshe was lazy; she was apparently the type that does not readily cope with situations that varyfrom the north I also infer that if she were assigned to a new task,itmight be necessary togive her a graphic explanationBecause of her good memory for the code numbers of the dolls, Thomas was given the jobof labeler when the new dollhouse began operating on October 6. On this job she sat at thefoot of the production line belt, receiving the boxed dolls from the boxers, and putting theproper number on the box.She also helped box dolls when the boxers would get behind Boxingdolls consisted of putting a "collar" in the box, laying the doll on that, putting another collarover the doll,tying a string that was inthe bottomof the box around the doll's ankle, andfastening a booklet on the doll's wrist Colbern testified that 3 or 4 times he had come by andfound the belt stopped and that he had asked Thomas what the matter was or asked her tostart the beltOn one or more occasionsThomas hadapparently stopped the belt becauseshe was behind Although the switch for starting and stopping the belt was purposely put atthe foot of the belt so that the labeler could control it, a stop of more than a few secondstended to throw the production line out of coordination because the doll dressers would con-tinue to work and to put the dressed dolls on the belt and, when the belt was started again, theaccumulation of dolls on the belt would flood the boxers and throw them behindOn the evening of October 14, following the discharge of Freed and the three artists, Thomasattended a union meeting at Freed's house and signed an application card for the Union. Bynature talkative,Thomas talked about the Union to the other girls as she worked on theproduction line, and word that Thomas might be interested in the Union reached Carpenterfrom some of the other girls On about October 21 at 11 a m , Colbern called Thomas outsidethe dollhouse and, according to Thomas, told her that she was a union agitator and if it wasnot stopped she would be discharged Colbern admitted having talked to Thomas, but he deniedhaving said she was a union agitator or said that if she did not stop it she would be dischargedRather, he testified,he told her that because of her actions in her work she was irritatingand agitating the girls and that he wanted it stopped I note that this incident occurred atclose to the same time as Hamilton made his speech iii which he said that"there had beenrumors in the plant that there was union agitation going onand there was a lively dis-cussion about the union " Hamilton explained what he meant by union agitation:Well, some of the employees were nervous and wrought up about the fact that if theysigned a card for the union,that it would be against them and thatif they didn't they werenot agreeing with their friends,and certain arguirents were being placed against themand generalunrest, indicative of the fact that they might lose their job from the factthat they had applied for membership in the unionThis he heard from several girls in the doll-dressing department and from a couple of girlsin the shipping department Although several of the girls from Thomas' department testified,none was asked whether or not she had been irritated or agitated by Thomas On all the evi-dence I find that Colbern spoke rn substance as Thomas testifiedOn Friday, October 24, at about 9.30 a. in , the Respondent ran out of the type of shoescalled for by the order being worked on It decided to shut down the production line Ratherthan send the girls home when a situation such as this occurred,the Respondent tried to findother work to keep them busy, but the girls had the option of going home if they preferred.On the morning of October 24, Carpenter, supervisor of the girls on the belt, went to Hamiltonand asked whether she should send the girls home or should do something else Hamiltontoldher he did not want the girls to lose time and, after discussing the shipping situation,told her to have somebody seal boxes and put them in shipping cartons Carpenter permittedsome of the doll dressers to continue dressing dolls except for the shoes. Others she told togo to the shipping department or to make booklets One girl suggested to Carpenter that itmight be a good time to fill the bins with doll clothes Carpenter agreed and told the girlwhen she finished filling the bins she could keep busy making books (the booklets that weretobe attached to the dolls' wrists) or to go to the shipping department to help Carpenterindividually gave Thomas instructions, the wording of which is in dispute,to do some kind ofwork at the adjacent shipping department.The work to be done in the shipping department was 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDon a shipment to a large mail-order company The customary pasteboard boxes were notused for this order Instead, it was necessary to tape together corrugated pasteboard boxeswhich came knocked down It was the taping of these boxes that Carpenter had in mind Aftergivingher instructions,Carpenter did not remain but returned to the office. Carpenterspent only a part of her time supervising the dressing line. She apparently spent a good dealof time in the front office where she had other dutiesWhen Thomas finished her regular duties after the belt was stopped, she did not join thegirls in the shipping department. The testimony of Thomas and of Carpenter differs in thereason for this Carpenter testified that when she told Thomas to go to the shipping depart-ment to help, the latter had said that that was not her job Carpenter testified that she toldThomas, "Well, regardless of what you were hired for, this particular time we want every-one possible to help in the boxing department " It was at this point that Carpenter left. Some15 or 20 minutes later, according to Carpenter's version, she returned and found Thomasstill at her desk doing nothing or pretending to be lacing shoes which were on her desk SheaskedThomas why she was not "helping with the boxing," and Thomas replied again, "Iwasn't hired for that " Carpenter againsaid, "Weare all working together, and will you pleasego over and help " Then Carpenter left and went to Hamilton to say that Thomas was "beinguncooperative, as usual." Hamilton told Carpenter that she should speak to Thomas againand if she did not then do as she was told, they would have to discharge her Carpenterreturned and again told Thomas to go to the shipping department. Thomas became angry,threw down her pencil on the table, and started for the shipping department. Carpenter walkedaway but turned around and saw Thomas returning to her desk So Carpenter then went toHamilton and told him what had happened Hamilton said to discharge Thomas and to tellher to come to him at noon for her check.Thomas' version differed principally in what was said by her and Carpenter. According toher version, Carpenter told her to "pack the dolls," but that she could not get the boxes topack the dolls because there were too many girls packing. She went to get the boxes and shepacked what boxes she could get, and when she could not get boxes she started lacing shoesand that she made a few books The last time that Carpenter came around, she said to Thomas,"Goddam it, I told you to get thoseboxes and pack them," and this made Thomas a little mad.She answered that she would get the boxes and pack them when they were available 20Resolution of this conflict will be deferred until a few remaining facts are related. It wasabout 11 a in. when Carpenter told Thomas to see Hamilton at noon to receive her checkWhen Thomas went to Hamilton's office, Hamilton told her she was being discharged for beingsassy and not doing as she was toldFrom the testimony of Carpenter, Hamilton, and Thomas, I might conclude either thatThomas was stubbornly following her one-track mind, disregarding instructions, or thatCarpenter's instructions, although perhaps adequate for the average employee, were mis-leading to Thomas, who required a more graphic explanation. In testifying, both Hamiltonand Carpenter at times used the expression "box dolls" in relating the instructions Carpen-ter gave to Thomas To Thomas, this could easily have meant putting the dolls in boxes asshe would do when she would assist the boxers on the production line And from Thomas'testimony, I conclude that this was Thomas' understanding Not once in her testimony didCarpenter say she instructed Thomas to make boxes or to tape boxesBut assuming that Carpenter's instructions were ambiguous and that Thomas was unjustlydischarged formisunderstanding her instructions, that would not prove an unfair laborpractice unless, with intent to discharge Thomas because of her union sympathies, the Re-spondent plotted to confuse her in order to lay the foundation for her discharge; that is tosay, gave her instructions which the Respondent knew Thomas would lack intelligence tocarry out by herself.There is evidence in the record which arouses considerable suspicion that all was not20 Hamilton testified that he went out once to speak to Thomas,that he asked her what shewas doing, that she answered that she was tying booklets, that he asked her if she had notbeen asked to box dolls, and that she had replied that that was not her job. He told her to getover and do what Carpenter had told her to Neither Thomas nor Carpenter testified toHamilton's speaking to Thomas like this. Except for the words used, it is not importantwhether or not Hamilton also spoke to Thomas. TERRI LEE, INC.581as innocent as it appeared on the surface. 21 Carpenter testified that Thomas might havedone a few booklets when she was not watching her, but "at that particular point we werenot in need of books but we were in need of having boxes made ready " Asked if the dollsthatwere coming through that day were for the mail-order house for which the corrugatedboxes were being assembled, Carpenter replied, "We were going to prepare MontgomeryWard dolls." From this indirect answer, and other portions of Carpenter's testimony, Iinfer that the dolls for such order had not been prepared but that it was desirable to havethe boxes waiting for the dolls when they should be made. The fact that the dolls had notyet been made, however, and the fact that several of the girls were permitted to continuewith odd jobs in the dressing department leads me to believe that the need for such boxes wasnot extremely urgent and that having the girls tape boxes was just a way to find work for thegirls.Carpenter also testified that everyone in the department had instructions (generalinstructions, I assume) that if her particular job ran out, she could pick up any of the otherthings to be done, just to keep busy The making of booklets was something that many em-ployees did in their spare time Carpenter explained that they always needed more booklets."That was something that Inez, or any other girl, could always pick up and do if they ranout of their specific job." In the light of such evidence, it might be inferred that the onlyreason why Carpenter insisted on sending Thomas to the shipping department instead ofpermitting her to make booklets or lace skating shoes was to create a situation which sheknew might present a chance to discharge Thomas But this is not the only inference thatmight be drawn. This was not a case of one employee's running out of work and picking upsuch odd jobs All the girls on the line were held up by lack of shoes and other girls weremaking booklets too, so it was not essential that Thomas also do such work. And having toldThomas to go to the shipping department, even if there was no great need for Thomas there,Carpentermay have felt obliged to enforce her order. If Thomas did in fact fail to under-standCarpenter's instructions, she did not so indicate to Carpenter. Carpenter may havemistaken Thomas' lack of comprehension for stubbornness and decided not to give in to it.This could explain Carpenter's making an issue of it. Whether or not Thomas on this occa-sion said, "That is not my job," I believe that on some prior occasion she may have sostatedA memory of this could lead Carpenter to the conclusion that Thomas was assumingsuch an attitude hereThere is other evidence which also raises suspicions of the Respondent's motives. Thereis the evidence that Thomas became interested in the Union and spoke openly about it, tothe knowledge of the Respondent, that Colbern warned her that if she did not stop agitatingfor the Union she would be discharged, and that Gradwohl had previously refused to permitThomas' discharge but did not prevent her discharge on October 24 Before the reopenedhearing, the evidence made it appear merely that Hamilton had acted on his own in dis-charging Thomas while Gradwohl was away and that she had returned to an accomplishedfactCarpenter testified, however, that at sometime in October Gradwohl, Colbern, Hamilton,and she had discussed Thomas, "and her uncooperativeness," and Gradwohl had said that ifThomas gave any more trouble they would have to let her go. It is possible to infer thatGradwohl's attitude toward Thomas changed when Thomas began to show interest in theUnionOn the other hand, as there is evidence that supervisors had previously wished todischarge Thomas, it is possible that the supervisors had finally convinced Gradwohl thatThomas should not be given preferential treatment but should stand or fall like any otheremployee independent of union considerations. Carpenter testified that Thomas' failure topitch in and help others when she was caught up herself gave rise to complaints from someof the other girls. This does not appear altogether improbable. Some of the dressing depart-ment girls testified that they saw Thomas at times during the morning of October 24 and sheappeared to be doing nothing I find that Thomas was not then creating a picture of industry.Although Colbern was present when Thomas was paid off, there is no evidence that heparticipated in the incidents leading to Thomas' discharge. And while Colbern's warning afew days before the discharge (that Thomas would be discharged if she did not stop agitating21 The payroll shows that five employees, including Thomas, were terminated in the sameweek.Except for the week including October 9, when fourgirls(whose discharges werepreviouslyrelated)were discharged, this number of terminations is unusually large. Asidefrom Oliver Bray, whose name was dropped from the complaint, the others terminated in thesame week with Thomas were all on the same production line. Although this arouses curiosityand some suspicion, no inferences are drawn therefrom, as no reason is shown for thetermination of the other girls 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Union) bears a close connection with the discharge in point of time, there is no evi-dence to show that Thomas ignored the warning and continued to "agitate" in favor of theUnion,so it does not appear that the condition upon which she was threatened to be dis-charged came about. To find an unfair labor practice in Thomas' discharge, it would beessential to find a conspiratorial planning to create the situation which gave rise to Thomas'dischargeAlthough the evidence raises strong suspicions that such might have been thecase, it does not sufficiently preponderate to justify a finding of an unfair labor practice Itherefore find that the Respondent did not discriminate in regard to Thomas' hire or tenureof employment However, by the threat that Thomas would be discharged if she did not stopagitating for the Union, the Respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in the ActIV,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, to the extent that they havebeen found to constitute unfair labor practices, occurring in connection with the operations ofthe Respondent described in section 1, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce, as defined in Section2 (6) and (7) of the Act.V.THE REMEDYThe unfair labor practices, herein found to have been committed, were committed by theRespondent Terri Lee of California, of which the Respondent Violet Gradwohl is the principalpartner. The Respondent Connie Lynn Manufacturing Corporation is a successor to part of thepartnership business, having taken over one of the partnership's plants, with its employeesand the operations thereof, without substantial change. Each of these Respondents should bebound by any remedial order herein. Terri Lee, Inc , was not involved in the unfair laborpractices here found Although controlled by Gradwohl, it had separate employees. Its opera-tionswere carried on in part in Nebraska and in part in Apple Valley, California. In thelatter location they were started in a separate building but were later transferred to thedollhouse, which was occupied principally by the partnership. Its functions were to make dollclothes used by the partnershipon thedolls it sold But there is no evidence of common super-visors or of any practice of interchanging employees Aside from Gradwohl, there is noevidence of integratedmanagementOn these facts I do not believe the policies of the Actrequire a remedial order against Terri Lee, Inc , I but I shall recommend the usual remedywith respect to the other RespondentsUpon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1Southern California Out-of-Town Department of the International Ladies' GarmentWorkers' Union, affiliated with the American Federation of Labor, is a labor organizationwithin themeaning ofSection 2 (5) of the Act2By discriminatingin regardto the hire and tenure of employment of Fannie Howard,Jeannette Haugen, and Marcella Freed because of their union interest and activities, theRespondents (excepting Terri Lee, Inc.) have engaged in unfair labor practices within themeaning of Section 8 (a) (3) of the Act3By the conduct mentioned in paragraph numbered 2, above, as well as by Hamilton'sspeech by which the Respondent held out the prospect of group insurance, and by the threatof discharge made to Thomas, the same Respondents have interfered with, restrained, andcoerced their employees within the meaning of Section 8 (a) (1) of the Act4The Respondents have not discriminated in regard to the hire and tenure of employmentof Patricia Thompson and Inez Thomas[Recommendations omitted from publication.]22 Van LeerChocolateCorporation,90 NLRB 535. TEXTRON PUERTO RICO (TRICOT DIVISION)APPENDIX ANOTICE 'TO ALL EMPLOYEES583Pursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, as amended, wehereby notify our employees that:WE WILL NOTin any manner interfere with, restrain,or coerce our employees inthe exercise of the right to self-organization,to form labor organizations,to join orassist Southern California Out-of-town Department of the InternationalLadies'GarmentWorkers'Union,A.F.ofL., or anyother labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,,or to refrain fromany or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor Relations Act, as amended.We willnot discriminate in regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or activity on behalf of anysuch labor organization.WE WILL offerto the employees named below immediate and full reinstatement totheir former or substantially equivalent positions without prejudice to any seniority orother rights or privileges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Fannie HowardJeannette HaugenMarcella FreedTERRI LEE OF CALIFORNIA,Employer.Dated................By..............................................................................................(Representative)(Title)CONNIE LYNN MANUFACTURING CORPORATIONDated ................By..............................................................................................(Representative)(Title)VIOLET GRADWOHLThis notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.TEXTRON PUERTO RICO(TRICOT DIVISION)andTEXTILEWORKERS UNION LOCAL 24,877, ILA-AFL.Case No. 24-CA-424.December 28, 1953DECISION AND ORDEROn August 31, 1953,Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above-entitled proceed-ing,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative107 NLRB No. 142.